Citation Nr: 1633423	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  09-35 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 20 percent prior to April 28, 2010 for peripheral neuropathy of the lower left extremity.

 2. Entitlement to an extraschedular rating for peripheral neuropathy of the lower left extremity.

3. Entitlement to special monthly compensation (SMC) based on the Veteran's loss of use of his left foot.

4. Entitlement to SMC based on the Veteran's need for regular aid and attendance (A&A).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1963 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied entitlement to a disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

The Veteran testified at a November 2011 Travel Board hearing before the undersigned Veterans Law Judge. A copy of the hearing transcript is associated with the claims file.

In March 2012, the Board remanded the claim for an increased rating for peripheral neuropathy of the lower left extremity for additional development.  

In August 2014, the Board bifurcated the claim for an increased rating for peripheral neuropathy of the lower left extremity to reflect different dispositions of the claims for a higher schedular rating and an extraschedular rating.  Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).  The Board remanded the issue of entitlement to an extraschedular rating to the AOJ for the AOJ to refer this matter to the Director of Compensation (Director) for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has indicated that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.) As discussed below, the Board finds that the RO substantially complied with the mandates of its remand for extraschedular consideration, and the claim is ready to be considered on the merits. See Stegall, 11 Vet. App. 268 (finding that a remand by the Board confers on the Veteran the right to compliance with its remand orders).

In the August 2014 decision, the Board also increased the disability rating for peripheral neuropathy of the left lower extremity to 20 percent, effective January 4, 2008; 40 percent from April 28, 2010 to April 12, 2012; and 60 percent from April 13, 2012. 

The Veteran appealed the August 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court). In December 2015, the Court issued a Memorandum Decision, setting aside the portion of the August 2014 Board decision that denied a rating in excess of 20 percent prior to April 28, 2010.  The Court found that the Board erred insofar as it failed to provide a rationale to support its finding that the Veteran's symptoms are more appropriately characterized as moderate (20 percent disabled), rather than moderately severe (40 percent disabled), prior to April 28, 2010.  Therefore, the Court vacated the Board's decision denying a rating in excess of 20 percent prior to April 28, 2010, and remanded the matter to the Board.

With respect to the Veteran's claim for a higher evaluation of his peripheral neuropathy of the left lower extremity, the Board must consider the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1995).  Based on the evidence of record, the Board has added the issues of entitlement to SMC based on loss of use of the left foot and Veteran's need for regular A&A.  Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

Based on the evidence of record, the Board will refer to the AOJ the issue of entitlement to service connection for diabetic retinopathy.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1. The Veteran's peripheral neuropathy of the lower left extremity was characterized as moderately severe incomplete paralysis of the sciatic nerve from October 9, 2007 to April 27, 2010, with symptoms of decreased muscle strength and reflexes, an unsteady gait, balance problems, decreased sensation from just above the knee to the tip of the toes, use of a cane, and unemployability.

2. The Veteran's peripheral neuropathy of the lower left extremity does not present such an unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

3. The Veteran's left foot drop, lack of balance and propulsion, loss of muscle strength, and muscle atrophy are such that no effective function remains other than that which would be equally well served by an amputation stump below the knee with use of a suitable prosthetic appliance.  

4. The Veteran's frequent falls and inability to get up without assistance due to his service-connected peripheral neuropathy render him unable to adequately attend to the needs of daily living without the regular assistance of another person and leave him unable to protect himself from the hazards and dangers inherent in his daily environment.  


CONCLUSIONS OF LAW

1. The criteria for a rating of 40 percent for peripheral neuropathy of the lower left extremity from October 9, 2007 to April 27, 2010 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2015).

2. The criteria for an extraschedular rating for peripheral neuropathy of the lower left extremity for the entire rating period have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.124a, DC 8520 (2015).

3. The criteria for entitlement to SMC based on the loss of use of the Veteran's left foot have been met.  38 U.S.C.A. §§ 1114(k), 1115 (West 2014); 38 C.F.R. § 3.350 (2015).

4. The criteria for entitlement to SMC based on the need of the Veteran for A&A have been met.  38 U.S.C.A. §§ 1114(l), 1115, 1502 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and 
assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2015). 

In a claim for an increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim; namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In addition, general notice is required regarding how disability ratings and effective dates are assigned.  Id.  In this case, the Veteran was sent a letter in March 2008 which satisfied the notice requirements.  Thus, the duty to notify has been met.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records, identified private treatment records, VA examination reports from July 2008, April 2010, and April 2012, and the Veteran's statements.

The Veteran was afforded VA examinations in July 2008, April 2010, and April 2012.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2008, April 2010, and April 2012 examinations were thorough, adequate, and provided sound bases upon which to base a decision with regard to the Veteran's claim.  The VA examiners each personally interviewed and examined the Veteran, fully reviewed all medical evidence of record, and specifically addressed the symptoms listed in the relevant criteria in the potentially applicable diagnostic codes.  Id.  In addition, the VA examiners addressed the functional impact of the Veteran's peripheral neuropathy of the lower left extremity upon ordinary conditions of daily life and work.  As a result, the Board finds the July 2008, April 2010, and April 2012 VA examinations to be adequate for rating purposes of the issue on appeal.

As such, the RO has provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim.

Laws and Regulations - Increased Ratings

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.   See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to her through her senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2015).

Increased Rating for Peripheral Neuropathy of the Left Lower Extremity - Analysis

As stated above, the Veteran is currently rated under DC 8520 for peripheral neuropathy of the left lower extremity.  DC 8520 provides ratings for paralysis of the sciatic nerve.  Under DC 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  Id.  A 60 percent disability rating is assigned for severe, incomplete paralysis, with marked muscular atrophy.  A 40 percent disability rating is assigned for moderately severe, incomplete paralysis.  A 20 percent disability rating is assigned for moderate, incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.  The regulation further provides that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

An October 2007 private treatment record documents a sudden onset of left leg weakness, to the point where his leg gave out on him and he fell.  The treating private physician noted that the Veteran had a decrease in left foot muscle strength, decreased reflexes in the lower extremities throughout, and his gait was somewhat unsteady.  The physician opined that the left leg weakness was likely attributable to the service-connected peripheral neuropathy of the lower extremities.  

A November 2007 private treatment record indicated that while the Veteran required the use of a cane in October 2007, he no longer required such assistance.  The physician noted decreased deep tendon reflexes in the left lower extremity and decreased sensory perception, but noted that there was no ataxia of gait.

A December 2007 private treatment record indicated that the Veteran had been using a walker and cane, but was now walking a few miles a day.  The physician noted that the Veteran still had weakness of the left leg. 

In January 2008, the Veteran stated that he was now walking with the use of a cane due to the peripheral neuropathy of the left leg.  He also stated that he could not trust the left leg to put weight on it and he had a hard time going up or down stairs. 

A February 2008 private treatment record noted that the Veteran had normal muscle strength throughout, decreased deep tendon reflexes and sensory perception in the left lower extremity, and no ataxia of gait.  The physician also noted that the Veteran was no longer using a cane, though he recommended that the Veteran keep his cane nearby in case he had problems or would be walking for long periods of time.

In a March 2008 statement, the Veteran reported that his physician told him that he had about 35-45 percent use of his left leg.  He indicated that his doctor had given him forms to apply for a handicap parking permit.

In July 2008, the Veteran was afforded a VA examination to determine the nature and severity of his peripheral neuropathy of the left lower extremity.  The VA examiner indicated that the Veteran had decreased sensitivity to pain, vibration, and position sense, and no sensitivity to light touch along the entire left lower extremity from just above the knee to the tip of the toes.  The Veteran's left knee and ankle reflexes were decreased.  There was no muscle atrophy, abnormal muscle tone, tremors, tics, or other abnormal movements.  The VA examiner described the Veteran's gait and balance as abnormal, specifically stating that the gait was antalgic and wide-stanced.  The Veteran was employed at the time of the VA examination.  The VA examiner noted that there was no paralysis, but that there was neuritis and neuralgia.  The VA examiner also noted that there were moderate effects on the Veteran's ability to travel and do chores, and he was prevented from participating in sports.  The Veteran also experienced a severe effect on his ability to exercise, participate in recreation, or go shopping.  Finally, the VA examiner noted that the Veteran's muscle function was 4/5.

An October 2009 VA treatment record described the Veteran's peripheral neuropathy as "severe," and indicated that the Veteran was ambulating with help of a cane.

In a December 2009 statement, the Veteran described the sudden onset of his left lower extremity weakness on October 9, 2007, stating that his entire left leg, "from crotch, hip, down to and including the left foot, had no feeling." He reported that the doctors concluded that he had total neuropathy of the left leg from hip to foot.  He stated that he was in physical therapy for his leg and using a walker, but is now using a cane.  He stated that his limited ability to walk caused him to give up his job in November 2008. 

In a January 2010 statement, the Veteran indicated that he lost use of his left lower extremity on October 9, 2007.  He stated that after several weeks of rehabilitation he learned to walk and regained partial use of his left foot, with use of a cane. 

In April 2010, the Veteran was afforded a VA examination to determine the nature and severity of his peripheral neuropathy of the left lower extremity.  The Veteran reported that his peripheral neuropathy made him unemployable.  He reported peripheral neuropathic symptoms of loss of sensation, pain, dysesthesia, and gait abnormality.  He indicated that the left leg symptoms went from his groin to toes. The Veteran stated that he does not have any feeling in his left leg and cannot walk without a cane.  He indicated that if he did not have furniture or a wall to lean on, he would fall and land on his knees.  He also stated that he would fall while working in the yard if he was not holding onto something.  He stated that the foot went floppy when he lost total sensation in the leg.  The VA examiner noted that he had symptoms of weakness, stiffness, numbness, and impaired coordination. The VA examination report indicated that the Veteran had decreased sensitivity to pain, vibration, and position sense, as well as the absence of sensitivity to light touch in the lower left extremity.  The VA examiner reported no muscle atrophy, abnormal muscle tone, tremors, tics, or abnormal movements.  The Veteran's gait was antalgic, with poor propulsion.  As to the effects on his usual daily activities, the VA examiner noted that the Veteran was prevented from doing sports; severe limitations in his ability to go shopping, exercise, or recreation; moderate limitations in traveling and chores; and mild limitations in bathing and dressing.  The VA examiner also indicated that the Veteran had decreased strength of 4/5 in his hip, knee, ankle, and toes.

The objective medical evidence of record does not indicate that the Veteran has complete paralysis of the sciatic nerve, as required for an 80 percent rating under DC 8520. The Veteran has not contended, and the medical evidence does not indicate, that the Veteran has any muscular atrophy of the left lower extremity, so the Veteran does not meet the requirements for a 60 percent rating. While the October 2009 VA treatment record described the Veteran's peripheral neuropathy as "severe," this finding is not binding on the Board. As the July 2008 VA examination report indicated that the Veteran had decreased muscle strength of 4/5, the Veteran's symptoms were not solely sensory and not limited to a rating for the mild, or at most, moderate degree.  

From October 9, 2007 to November 2007 and July 2008 to April 27, 2010, the Board finds that the Veteran's symptoms are most accurately characterized as moderately severe incomplete paralysis of the sciatic nerve, and a 40 percent disability evaluation should be assigned.  This rating is based on evidence from the October 2007 private treatment record indicating decreased muscle strength and reflexes, and an unsteady gait; the July 2008 VA examination, indicating slightly decreased muscle strength, deep tendon reflexes and sensation just above the knees through the tip of the toes; an October 2009 VA treatment record indicating that the Veteran was using a cane.  

While the Veteran's statements to the VA and his medical treatment records contain conflicting reports from November 2007 to July 2008 regarding whether he used a cane and had an abnormal gait, the February 2008 private treatment record implies that the treating physician still had some concerns about the Veteran's ability to ambulate without the cane.  Furthermore, any improvement in his ability to walk without the cane was fleeting.  Therefore, the Board finds that the weight of the evidence is at least in equipoise as to the severity of the Veteran's peripheral neuropathy of the left lower extremity from November 2007 to July 2008.

For these reasons, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the weight of the evidence supports a disability rating of 40 percent for peripheral neuropathy of the left lower extremity from October 9, 2007 to April 27, 2010.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7 (2015).

Extraschedular Rating for Peripheral Neuropathy - Analysis

Generally, disability rating are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  However, to accord justice in the exceptional case where the criteria in VA's Rating Schedule are found to be inadequate, an extraschedular rating that is commensurate with the average earning capacity impairment caused by the service connected disability is warranted.  38 C.F.R. § 3.321(b)(1).  Such a rating is warranted when the case presents such an unusual disability picture with related factors such as marked interference with employment as to render impractical the application of the regular schedular standards.  Id. 

When the Board finds that an extraschedular rating may be warranted based on the above factors, it cannot grant an extraschedular rating in the first instance. Anderson v. Shinseki, 23 Vet. App. 423, 428-429 (2009). Rather, it must remand the claim to the AOJ for referral to the Director. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The Board did so in this case in August 2014.  In October 2014, the AOJ referred the claim for an extraschedular rating to the Director.  In an October 2014 decision, the Director denied an extraschedular rating, and the AOJ continued the denial in a supplemental statement of the case dated April 2015.  The Director's decision is not evidence, but, rather, the de facto AOJ decision, and the Board must conduct de novo review of this decision.  Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration).  Recently, the Court reaffirmed that the Board has jurisdiction to review the entirety of the Director's decision denying or granting an extraschedular rating and elaborated that the Board is authorized to assign an extraschedular rating when appropriate. Kuppamala v. McDonald, 27 Vet. App. 447, 457 (2015).

In its remand, the Board found that the Veteran had exhibited symptoms not contemplated by the schedular criteria, such as the inability to bear weight on the left leg and walk for more than ten feet even with the assistance of a cane. The Veteran stated that he had effectively lost all use of the left leg. Given that these symptoms also indicated some interference with employment and the Veteran further testified that he had to quit his job because of his difficulty ambulating, the Board remanded the case for referral to the Director, as it cannot grant an extraschedular rating in the first instance. Barringer v. Peake, 22 Vet. App. 242, 244 (2008). 

The Veteran's disability is rated under 38 C.F.R. 4.124a, DC 8520, which provides criteria for determining the severity of impairment. The Veteran's peripheral neuropathy of the left lower extremity was rated 40 percent from October 9, 2007 and 60 percent from April 13, 2012 under this formula.

An October 2007 private medical record indicated that the Veteran had been hospitalized for acute onset left leg weakness.  The physician noted that it was being assumed that this weakness was most likely related to the Veteran's diabetes, and noted his history of diabetic peripheral neuropathy.

The Veteran was afforded a VA examination in July 2008.  The VA examiner stated that the Veteran's bilateral lower extremity peripheral neuropathy, secondary to his diabetes, would have a moderate effect on his ability to travel and complete chores, a severe effect on his ability to exercise, go shopping, and participate in recreation, and would prevent him from participating in sports.

The Veteran was afforded a VA examination in April 2010.  During the examination, the Veteran reported that his peripheral neuropathy made him unemployable.  The symptoms of his peripheral neuropathy included loss of sensation, pain, dysesthesia, and a gait abnormality.  These symptoms were located in his left leg from his groin to toes.  The VA examiner noted that the Veteran was unemployed, but not retired.  The Veteran stated that he did not have any feeling and could not walk without a cane.  He stated that if he does not have something to hold onto, he would fall.  The VA examiner noted that the Veteran's peripheral neuropathy of the left lower extremity had a mild impact on his ability to bathe and dress, a moderate effect on his ability to travel or do chores, and a severe impact on his ability to go shopping, exercise, or participate in recreation.  He was prevented from participating in sports.

The Veteran was afforded a VA examination in April 2012.  The VA examiner opined that the severity of Veteran's peripheral neuropathy of the left lower extremity was moderate to severe, with atrophy, foot drop, and loss of sensation.  The Veteran reported a history of frequent falls.  The VA examiner noted that the Veteran had severe limitations on how long he could stand or walk, and needed to be in a safe environment that required limitations with standing and walking.  The Veteran walked with a stiff left leg.  The VA examiner indicated that the Veteran needed to avoid stairs, and could not carry or move objects due to his unsteady gait and need to carry a cane.

In an October 2014 decision, the Director of the Compensation Service denied entitlement to an extraschedular rating for peripheral neuropathy of the lower left extremity.  The Director noted that medical records from Wuesthoff Medical Center indicated that the Veteran was hospitalized in 2007 due to acute numbness and weakness in the left lower extremity.  He also noted that the July 2008 VA examination indicated that the Veteran's service-connected conditions would prevent recreational activities and chores and traveling were moderately impacted, and the same was noted in the April 2010 VA examination report.  The Director stated that the April 2012 VA examination showed moderate to severe symptoms.  Finally, the Director noted that the Veteran's employment ended in 2008 because the company closed.  Based on this evidence, the Director determined that the Veteran's disability did not interfere with employment and had not led to frequent hospitalizations.  Therefore, he concluded that the medical evidence did not provide an exceptional picture that renders the application of schedular standards impractical and entitlement to an extraschedular rating was denied.

The Board finds that the symptomatology and occupational impairment caused by the Veteran's peripheral neuropathy of the left lower extremity are specifically contemplated by the schedular rating criteria, and the Veteran is not entitled to an extraschedular rating for peripheral neuropathy of the left lower extremity.  The schedular rating criteria and DC 8520 specifically provide for disability ratings based on a broad spectrum of symptomatology and occupational impairment.  In this case, considering the lay and medical evidence, the Veteran's peripheral neuropathy of the left lower extremity throughout the course of the appeal has been manifested by use of a cane, balance and gait impairment, and difficult walking distances or standing for long periods.  Since April 2012, the Veteran's symptomatology has included left foot drop and lack of feeling from the hip to the tips of the toes.  

The Board finds that all of the symptoms and degree of occupational impairment related to the Veteran's peripheral neuropathy of the left lower extremity are part of the schedular rating criteria.  The rating criteria under DC 5280 are extremely broad and encompass all of the symptomatology and occupational impairment experienced by the Veteran.  The Veteran's single hospitalization for peripheral neuropathy of the lower left extremity does not constitute an exceptional picture that renders the application of schedular standards impractical.  Furthermore, the symptoms of the Veteran's peripheral neuropathy of the left lower extremity, alone, interfere with his employment but do not cause marked interference, i.e., beyond that contemplated by the 40 percent and 60 percent ratings. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  The Board notes that while the Veteran has been in receipt of a total disability rating based upon individual unemployability since December 10, 2009, this is based on the collective impact of his service-connected disabilities, and not solely on his peripheral neuropathy of the lower left extremity.  The symptoms of the Veteran's peripheral neuropathy of the left lower extremity do not by themselves cause marked interference with employability, as sedentary work is still possible despite the mobility issues, pain, and loss of sensation caused by this disability.  

As the degree of actual current impairment caused by the Veteran's peripheral neuropathy of the left lower extremity is adequately compensated for by the schedular rating for the entire period on appeal, the Board finds that an extraschedular rating is not warranted. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disability experienced. However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional service-connected disability that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

 Accordingly, referral for extraschedular consideration based upon the combined effect of multiple conditions is not warranted in this case.

SMC Based on Loss of Use of the Veteran's Left Foot - Analysis

VA's governing laws and regulations direct that SMC is payable for loss of use of a foot.  Loss of use of a foot exists when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance."  38 C.F.R. 3.350(a)(2)(i).  The regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of three inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve. 38 C.F.R. § 3.350(a)(2)(i)(a), (b). 

The Veteran was afforded a VA examination in April 2012 as to the nature and severity of his bilateral peripheral neuropathy. The VA examiner noted that the Veteran had atrophy, foot drop, and loss of sensation of the lower left extremity.  The Veteran reported a loss of feeling from his left hip to the left foot.  He said he was extremely unstable when he walks. The VA examiner stated that he walked with a straight left leg, and would trip if he flexed the knee while walking.  The Veteran stated that he had a history of frequent falls.  He used a straight cane, and was unable to use a walker.  He also had numbness in the right foot from the ankle to the toes.  The VA examiner noted that the Veteran had moderate numbness in the right lower extremity, and extreme numbness in the left lower extremity.  On examination, the VA examiner noted that the Veteran had less than normal strength with left knee extension and flexion, and visible muscle movement, but no joint movement, with left ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were absent in both the left and right ankles.  Light touch testing had no response in the left ankle/lower leg and feet/toes.  Position sense was absent in the left lower extremity, as were vibration sensation and cold sensation.  The VA examiner also noted trophic changes attributable to diabetic peripheral neuropathy of bilateral lower extremity hair loss.  The VA examiner described the Veteran's peripheral neuropathy of the left lower extremity as incomplete paralysis, severe, with marked muscular atrophy.  The VA examiner opined that the left foot drop was related to the service-connected peripheral neuropathy of the left lower extremity.  The VA examiner stated that the Veteran had severe limitations on how long he can stand or walk.  The VA examiner further opined that the Veteran needed to be in a safe environment that requires limitations with walking and standing.  Finally, the VA examiner noted that the Veteran cannot carry or move objects due to his unsteady gait and need to carry a cane.

The Board finds that the weight of the medical evidence reflects that the Veteran's service-connected peripheral neuropathy of the left lower extremity caused loss of the use of the left foot under 38 C.F.R. § 3.350.  This is based on the Veteran's symptoms of left foot drop, left lower extremity numbness, atrophy of the muscles of the left, no joint movement in the left ankle, marked muscular atrophy, and trophic changes of hair loss, all of which the April 2012 VA examiner attributed to the service-connected peripheral neuropathy of the left lower extremity.  The Board also notes that the Veteran has a history of frequent falls and requires the use of a cane.  For these reasons, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to SMC for loss of the use of the left foot have been met. See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.350.

SMC Based on the Veteran's Need for A&A - Laws and Regulations

VA's governing laws and regulations direct that special monthly compensation at the aid and attendance rate is payable by reason of the Veteran being helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 U.S.C.A. §§ 1502(b); 38 C.F.R. § 3.351(a), (b). 

To establish a need for regular aid and attendance, the Veteran must (1) be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to five degrees or less; (2) be a patient in a nursing home because of mental or physical incapacity; or (3) show a factual need for aid and attendance.  38 U.S.C.A. § 1502(b); 38 C.F.R. §§ 3.351(c).

Determinations as to a factual need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the inability to dress and undress, the inability to keep ordinarily clean and presentable, the inability to feed oneself through loss of coordination of the upper extremities or through extreme weakness, or the inability to attend to the wants of nature.  It includes the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid.  A need for aid and attendance also includes either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to the daily environment.  Additionally, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance.  38 C.F.R. § 3.352(a).

Bedridden is defined as a condition that, through its essential character, actually requires that the veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  The evidence need only establish that he is so helpless as to need regular aid and attendance, not constant need.  Determinations that he is so helpless as to need regular aid and attendance will not be based solely upon an opinion that his condition requires his to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a).  The Veteran must be unable to perform one of the enumerated personal functions, but his condition does not have to manifest in an inability to perform all the enumerated personal functions.  Turco v. Brown, 9 Vet. App. 222, 224 (1996).

SMC Based on the Veteran's Need for A&A - Analysis

The issue of entitlement to SMC based on the Veteran's need for A&A has been raised by the record.  Specifically, the Veteran and his wife reported in the April 2010 and April 2012 VA examinations and the November 2011 Travel Board hearing that he falls frequently, and requires assistance to get back up.  The Veteran's wife testified in the Travel Board hearing that she stayed behind him while walking, out of fear that he would fall.  

The Veteran is currently service connected for bilateral lower extremity peripheral neuropathy, coronary artery disease, and diabetes mellitus with erectile dysfunction. 

The July 2008 VA examination report indicated that the Veteran's gait and balance were abnormal, specifically stating that the gait was antalgic and wide-stanced.  The Veteran was employed at the time of the VA examination.  The VA examiner noted that there was no paralysis, but that there was neuritis and neuralgia.  The VA examiner also noted that there were moderate effects on the Veteran's ability to travel and do chores, and he was prevented from participating in sports.  The Veteran also experienced a severe effect on his ability to exercise, participate in recreation, or go shopping.  The Veteran's limited ability to walk caused him to give up his job in November 2008. 

The April 2010 VA examination report indicated that the Veteran did not have any feeling in his left leg and cannot walk without a cane.  The Veteran reported that if he did not have furniture or a wall to lean on, he would fall and land on his knees.  He also stated that he would fall while working in the yard if he was not holding onto something.  He stated that the foot went floppy when he lost total sensation in the leg.  The Veteran's gait was antalgic, with poor propulsion.  As to the effects on his usual daily activities, the VA examiner noted that the Veteran was prevented from doing sports; severe limitations in his ability to go shopping, exercise, or recreation; moderate limitations in traveling and chores; and mild limitations in bathing and dressing.  

During the November 2011 Travel Board hearing, the Veteran testified that he required the use of a cane and leaning on furniture in order to walk around his house.  He stated that he could walk the length of the hearing room (about 10 feet) but it would take forever.  He indicated that he had no feeling in his left lower extremity, and he did a lot of staggering while walking, even with the use of the cane.  He indicated that he was not able to push off the left leg.  He stated that he could not trust the leg to put weight on it, and had fallen several times.  The Veteran's wife testified that he fell while trying to get on a short stepladder.  She indicated that she stayed behind him while walking, out of fear that he would fall.  The Veteran also testified that when he fell, he had to crawl across the room until he got to a table that he used to get up on.  If he did not have anything available to help him pull up on, his wife would have to assist him in getting up after falling.

The Veteran was afforded a VA examination in April 2012 as to the nature and severity of his bilateral peripheral neuropathy. The VA examiner noted that the Veteran had atrophy, foot drop, and loss of sensation of the lower left extremity.  The Veteran reported a loss of feeling from his left hip to the left foot.  He said he was extremely unstable when he walks. The VA examiner stated that he walked with a straight left leg, and would trip if he flexed the knee while walking.  The Veteran stated that he had a history of frequent falls.  He used a straight cane, and was unable to use a walker.  He also had numbness in the right foot from the ankle to the toes.  The VA examiner noted that the Veteran had moderate numbness in the right lower extremity, and extreme numbness in the left lower extremity.  The VA examiner stated that the Veteran had severe limitations on how long he can stand or walk.  The VA examiner further opined that the Veteran needed to be in a safe environment that requires limitations with walking and standing.  Finally, the VA examiner noted that the Veteran could not carry or move objects due to his unsteady gait and need to carry a cane.

As he is neither blind nor nearly blind and is not a patient in a nursing home, the facts must establish that the Veteran is in need of aid and attendance in order to establish eligibility for SMC benefits. The preponderance of the evidence establishes that the Veteran actually requires regular personal assistance due to physical limitations and/or incapacity requiring the care or assistance on a regular basis to protect him from dangers and hazards in his daily environment because he requires the assistance of others for daily tasks due to problems walking resulting from peripheral neuropathy of the bilateral lower extremities, frequent falls, and an inability to carry or move objects due to his unsteady gait and use of a cane.  In consideration of the foregoing, the Board finds that the Veteran has a factual need for the regular aid or attendance of another person; therefore, the criteria for special monthly pension benefits based on the need for regular aid and attendance of another person have been met.  


ORDER

Entitlement to a rating of 40 percent, and no higher, for peripheral neuropathy of the lower left extremity from October 9, 2007 to April 27, 2010 is granted.

Entitlement to an extraschedular rating for peripheral neuropathy of the lower left extremity is denied. 

Entitlement to SMC based on the Veteran's loss of use of his left foot is granted.

Entitlement to SMC based on the Veteran's need for regular A&A is granted. 





____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


